Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on Nov 19, 2021.  These drawings are approved. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
RE the amended claim 1, Akashi ‘762 or LaMagna ‘676 does not teach or suggest “an upper body portion; and a lower body portion movably coupled to the upper body portion by a plurality of spring-loaded pins configured to prevent the lower body portion from vibrating or moving undesirably” in combination with “the lower body portion includes: a non-contact puck configured to lift an object; and a plurality of containment fences extending downward from the puck, the plurality of containment fences arranged around a periphery of the object to be lifted.” 
RE new claim 10, Akashi ‘762 or LaMagna ‘676 does not teach or suggest “the end effector plate includes an effector surface facing away from the puck body, wherein the end effector plate includes: an effector passage extending through the end effector plate, wherein the effector passage includes a first portion in fluid communication with the body passage and a second portion in fluid communication with the first portion and intersecting the effector surface; and a plurality of containment fences extending downward from the non-contact puck, the plurality of containment fences arranged around a periphery of the object to be lifted” in combination with “an upper body portion; and a lower body portion movably coupled to the upper body portion, wherein the lower body portion includes: a non-contact puck configured to lift an object, wherein the non-contact puck includes: a puck body having a body passage configured to receive an outlet end of a pressurized fluid source; and an end effector plate attached to the puck body.” 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL T CHIN whose telephone number is (571)272-6922. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL T CHIN/Primary Examiner, Art Unit 3651